Citation Nr: 1454831	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Veteran provided testimony at a June 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system contains additional VA treatment records and the Board hearing transcript.


FINDINGS OF FACT

1. The Veteran is receipt of service connection for acute lateral myocardial infarction with coronary occlusion (60 percent disabling), post traumatic stress disorder (PTSD) (50 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss (0 percent disabling).

2. The combined effects of the Veteran's service-connected disabilities render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

The Veteran claims the combined effects of his service-connected myocardial infaction, PTSD, tinnitus, and bilateral hearing loss have renedered him unable to obtain and maintain substantially gainful employed.  He filed his claim for TDIU benefits on April 28, 2011.  He last worked on May 27, 2011.

On the day the Veteran last worked on May 27, 2011, the Veteran was in receipt of a 60 percent rating for myocardial infarction, a 30 percent rating for PTSD, and a 10 percent rating for tinnitus.  This resulted in a combined 80 percent disability rating which met the criteria for a scheduler TDIU rating under 38 C.F.R. § 4.16(a).  He was subsequently awarded a 50 percent rating for PTSD, effective August 26, 2013.

When the schedular rating is less than total, a TDIU may be awarded based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In order to be granted a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran attended 2 years of college.  He worked for a manufacturing company as a general shop laborer from February 1999 to May 2011.  Review of the VA Form 21-4192 indicates that he was allowed to work part-time during the 12 months preceding his last date of employment due to a February 2010 heart attack.  The employer indicated that this part-time employment was a concession due to the Veteran's disability and that they typically only hire full-time employees.  The employer futher indicated that the reason for termination was because they needed full-time employees and had to release part-time help.  

VA examination in July 2012 found the Veteran to have workload capacity of 3-5 METS which would be consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 miles per hour).  The examination report indicated that the Veteran had a myocardial infarction in February 2010.

In a June 2013 private psychiatric evaluation, the examiner indicated the Veteran had significant problems with attention and concentration as documented by objective testing.  The examiner stated these issues would likely keep him from effectively retraining for any job requiring significant amount of cognitive activity, reading, writing, and computer keyboard usage.  Furthermore, the examiner stated that there was an inherent restlessness about the Veteran that would likely preclude sedentary jobs.  The examiner opined that Veteran could not tolerate substantial gainful activities that were sedentary in nature.

On VA examination in October 2013 for PTSD, the examiner indicated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupation, or other important areas of functioning.  The examiner stated that the Veteran can stay on top of the PTSD symptoms if he stays away from people and has significant degree of control over whether or not he wants to affiliate with others.  The Veteran reported that he had an additional myocardial infarction in August 2013. 

Here, the Veteran's PTSD precludes his ability to work in a sedentary capacity due to his significant problems with attention and concentrating required for sedentary jobs.  Additionally, the October 2013 VA examiner indicted that the Veteran needs to limit public contact.  According to the July 2012 VA examination, the Veteran's physical vocational possibilities are limited to light yard.  The Board notes that the Veteran's previous employer made concessions after his initial myocardial infarction, and the Board finds that the most recent August 2013 myocardial infarction reflects a steady decline in his ability to maintain physical activity.  

As a result of these work limitations caused by service-connected disabilities as reflected in the overall 80 percent combined disability rating, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


